Citation Nr: 1647775	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  07-23 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1988 to October 1988 and October 1990 to August 1991, and had additional service in the Army National Guard.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In an April 2014 decision, the Board added the TDIU claim as part and parcel to the increased rating claim for posttraumatic stress disorder (PTSD), and remanded the TDIU issue for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The increased rating claim for PTSD was decided by the Board in its April 2014 decision.  As such, the only remaining issue on appeal is listed on the cover page of this decision. 

In April 2014 and December 2015, the Board remanded the case to the RO for further development and adjudicative action.


FINDINGS OF FACT

1.  Service connection has been established for PTSD and anxiety with panic attacks, rated as 50 percent disabling; irritable bowel syndrome, rated as 30 percent disabling; and fatigue associated with PTSD and anxiety with panic attacks, rated as 0 percent disabling.  

2.  Beginning January 8, 2010, the Veteran has one service connected disability rated at 50 percent with a combined disability rating of 70 percent.  

3.  Prior to December 1, 2012, the Veteran was able to obtain and maintain substantially gainful employment despite his service-connected disabilities. 

4.  Beginning December 1, 2012, the Veteran has been unable to obtain or maintain substantially gainful employment due to his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  Prior to December 1, 2012, the criteria for entitlement to TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2016).

2.  Resolving reasonably doubt in the Veteran's favor, beginning December 1, 2012, the criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016)

VA's duty to notify was satisfied by a letter in June 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment and records from the Social Security Administration (SSA) used in conjunction with a claim for SSA disability benefits.  He was also afforded multiple VA examinations, most recently in August 2011, October 2011, November 2013, October 2015 and again in October 2015.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The agency of original jurisdiction (AOJ) substantially complied with the December 2015 remand orders, namely to issue a Supplemental Statement of the Case adjudicating the Veteran's TDIU claim, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

II.  TDIU

The Veteran contends that he is unable to work due to his service-connected PTSD and anxiety with panic attacks, irritable bowel syndrome, and fatigue.  Specifically, he claims that he was falling asleep at work, he was having frequent arguments with co-workers and supervisors, and he has been having problems with memory and concentration.  

Legal Criteria

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Where the schedular rating is less than total, total disability ratings for compensation may be assigned when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Where the schedular criteria set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).

"Substantially gainful employment" is employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991); see also 38 C.F.R. § 4.16(a) (providing that "[m]arginal employment shall not be considered substantially gainful employment").

In determining whether unemployability exists, the Board may consider the veteran's level of education, special training, and previous work experience, but it may not consider his age or any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

Factual Background

The Veteran is in receipt of service connection for PTSD and anxiety with panic attacks, rated as 50 percent disabling; irritable bowel syndrome, rated as 30 percent disabling; and fatigue associated with PTSD and anxiety with panic attacks, rated as 0 percent disabling.  As of January 8, 2010, his combined evaluation met the schedular percentage requirements for a TDIU.  

A VA examination report from October 2009 indicates that the Veteran had diagnoses of PTSD and anxiety with panic attacks that resulted in symptoms of anxiety in crowded situations, feeling out of control, hyperarousal, intrusive thoughts and dreams, and avoidance behaviors.  This report indicated that the Veteran was employed as a forklift operator full time and had been employed for ten to 20 years in the same job.  The VA examiner also noted that the Veteran isolates, does not trust others easily, and avoids people and stressors. 

A February 2010 VA examination of the Veteran's irritable bowel syndrome notes that it results in abdominal pain and cramps, daily diarrhea, nausea, and abdominal tenderness.  The VA examiner noted that this condition has significant occupational effects, including pain, increased absenteeism, and frequent bathroom breaks.  

At an evaluation for PTSD in May 2010, the Veteran reported symptoms including flashbacks, disturbing dreams and nightmares, physiological and psychological reactivity, hypervigilance, and hyperarousal.  The Veteran reported a previous suicide attempt, but denied suicidal or homicidal thoughts or intents.  Treatment notes from May 2010 indicate that the Veteran experienced ongoing flashbacks, panic attacks weekly, high level of anxiety and startle, intrusive thoughts, and shortness of breath.  A mental status examination reflected that the Veteran was casually dressed, fairly groomed, diaphoretic, dysphoric and anxious, with logical thoughts, constricted and congruent affect, no suicidal and homicidal ideations, intact judgment, and partial insight.  The staff psychiatrist, L.S., assessed a GAF score of 60.  The Veteran also reported that when he is startled his chest gets tight, his arms go numb, his eyes get dazed, and he gets shortness of breath.  Treatment notes from August 2010 note that the Veteran appeared anxious, mildly sleepy, and logical, with no psychosis, suicidal or homicidal ideations, and intact judgment.  

The Veteran complained in September 2010 of numerous stools daily despite muscle relaxers.  The treating doctor noted that chronic diarrhea is not very characteristic of irritable bowel syndrome.  

In February 2011, the Veteran complained of worsening PTSD symptoms over the previous weeks.  He admitted thinking about harming himself without a plan.  The Veteran also complained of chronic fatigue that month, was observed to be anxious, and was given a GAF score of 58.  The following month, he returned to treatment with anxiety about the wellbeing of family members.  The Veteran's mental state improved when he returned to treatment in June 2011, as he was noted to be smiling, euthymic, and logical.  The Veteran returned in November 2011 and was observed to be anxious, but cheerful about his baby.  The Veteran also complained of ongoing fatigue.  

VA conducted an examination of the Veteran in August 2011 pursuant to his claims of entitlement to service-connection for fatigue.  The Veteran reported tiredness that began one to two years after his service and impacts his ability to play sports.  The VA examiner diagnosed the Veteran with chronic fatigue, non-specific.  The VA examiner noted that the Veteran's fatigue does not have an impact on his usual occupation and results in moderate limits on exercise, severe limits on sports, and mild limits on traveling.  In an October 2011 addendum opinion, the VA examiner concluded that the Veteran's non-specific fatigue and tiredness is at least as likely as not due to the combination of the Veteran' sleep problems, his chronic pain issues, and his known mental health disability.  

In May 2012, the Veteran reported his brother died unexpectedly.  In June 2012, he reported that his brother in law was in the burns unit of the hospital with extensive burns, his mother was hospitalized with pneumonia and hyponatremia, and his niece and nephew were abducted recently.  The Veteran reported in November 2012 that his uncle died and he was not sleeping well.  The recent stressors were noted to aggravate the Veteran's irritable bowel syndrome.  

The Veteran returned to treatment in May 2013 and noted that he was not doing too good and referenced an incident near his house that made him feel unsafe.  The Veteran reported feeling more hypervigilant and reported an increase in the symptoms of his irritable bowel syndrome due to his doctor's failure to refill his prescription.  The Veteran was noted to be mildly sedated, jovial, and logical with increased worry recently.  The Veteran reported that he quit his job of 16 years due to back discomfort and the desire to work in a less physical environment.  

At the November 2013 VA examination, the Veteran explained that he stopped working in December 2012 because his medications caused him to fall asleep at work, he was having frequent arguments with coworkers and supervisors, and he had been having problems with his memory and concentration.  The VA examiner opined that the Veteran's PTSD symptoms, including chronic sleeping difficulties, problems with concertation and focus, and memory difficulties, would interfere with his ability to learn new information at work.  The Veteran's suspiciousness, irritability, emotional detachment, and avoidance behaviors would interfere with his ability to establish and maintain effective relationships at work.  The VA examiner opined that the Veteran's ability to understand and follow instructions is mildly impaired, his ability to retain instructions and sustain concentration to perform simple tasks is moderately impaired, his ability to sustain concentration to task persistence is markedly impaired, his ability to respond appropriately to coworkers, supervisors, and the public is moderately to markedly impaired, and his ability to respond appropriately to changes in the work setting is moderately impaired.  The VA examiner also noted the Veteran's symptoms include difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The VA examiner assigned the Veteran a GAF score of 52.  The VA examiner recorded that the Veteran was taking Paxil and Prazosin for his PTSD, which have side effects of tiredness, sleepiness, and drowsiness.  

In November 2013 treatment notes, the Veteran reported that he does not drive as much due to his anxiety, and his wife or father drive him to most of his appointments.  A mental status examination from the November 2013 appointment noted the Veteran was moderately fatigued, mildly dysphoric, and logical in his thoughts, with no psychosis, suicidal ideations, or homicidal ideations. 

The Veteran's representative argued in a February 2014 brief that the Veteran was entitled to TDIU, citing the Veteran's statements to the November 2013 VA examiner about the difficulty he had at work prior to December 2012.  

At treatment in April 2014, the Veteran reported that he was involved in a motor vehicle accident after falling asleep at the wheel.  

A vocational rehabilitation specialist, J.C., wrote in a June 2014 message that she was concerned with the Veteran's participation in the vocational rehabilitation program as he was not doing well, he had family members die in recent succession, he was in a motor vehicle accident that made his service-connected conditions worse, and he could no longer drive due to his medication.  She questioned the feasibility of his return to work given the impediments mentioned above.  

Also in June 2014, VA received records pursuant to the Veteran's claim for SSA disability benefits.  The records obtained indicate that the Veteran was employed from June 1993 to October 1998 as a feed mill operator and from October 1998 to December 2012 as a fork lift operator.  SSA denied the Veteran's claim for disability benefits based on a finding that the Veteran could still perform substantially gainful employment with his residual functional capacity. 

A September 2014 treatment note indicates that the Veteran stopped driving after a prior motor vehicle accident and now felt too hypervigilant to drive.  Treatment notes from June 2015 indicate that the Veteran reported inability to concentrate, sleep disturbance related to hypervigilance, nightmares three times per week, and fatigue.  The treatment notes indicate that the Veteran reported being tired and aching, had a constricted affect, had logical thoughts, and showed no suicidal or homicidal ideations. 

A VA examination was conducted in October 2015 to evaluate the functional impacts of the Veteran's service-connected irritable bowel syndrome.  The VA examiner diagnosed the Veteran with irritable bowel syndrome and the Veteran reported worsening since his last examination.  The Veteran reported that he gets diarrhea up to seven times per day.  The VA examiner noted symptoms of alternating diarrhea and constipation as well as nausea.  The VA examiner opined that the Veteran's irritable bowel syndrome results in a mild to moderate impairment in his functional ability to work characterized by needing ready access to a restroom.  

A VA examination was conducted in October 2015 to evaluate the functional impact of the Veteran's service-connected PTSD.  The VA examiner diagnosed the Veteran with PTSD and depressive disorder due to a general medical condition.  The VA examiner assigned the Veteran's recurrent recollections, distressing dreams, impaired sleep, psychological distress, physiological reactivity, avoidance behaviors, diminished interest, feeling detached, irritability/anger, concentration, hypervigilance, and increased startle response symptoms to the Veteran's PTSD. The Veteran endorsed the following symptoms associated with panic attacks: shaking, trembling, shortness of breath, fear of dying, chest pain or pressure, dizziness, light headedness, and nausea.  He endorsed the following symptoms associated with anxiety: nervousness, feeling always on edge, difficulty concentrating or lost in thought, difficulties making decisions, irritability over little things, sleep disturbance, and excessive worrying.  The VA examiner concluded that the Veteran's panic symptoms were an extension of his PTSD diagnosis rather than a separate diagnosis.  As for the Veteran's depression, the Veteran reported feeling withdrawn, isolation, loss of interest, depressed mood, low energy, poor sleep, poor attention and concentration, guilt, helpless, worthless and hopelessness.  The Veteran's depressive symptoms, per his report, were primarily around his chronic pain, the effects of his medication to control his pain, and the impact on his functioning occupationally, socially, and with his family members, especially his children.

As for functional impairment, the VA examiner opined that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity.  The VA examiner attributed half of this functional impairment to the Veteran's PTSD and half to his depressive disorder.  The VA examiner noted the Veteran's symptoms include hypervigilance, exaggerated startle response, problems with concentration, sleep disturbance, depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty adapting to stressful circumstances.  The Veteran reported that he is jumpy during the day, has trouble falling asleep at night, and stays to the side at family parties.  

The Veteran reported that he gets along with his family, has a few friends, has a great relationship with his wife and kids, and spends most of his day sleeping or in his chair.  He also reported that he stopped attending a vocational rehabilitation program because it was stressing him out, he could not concentrate, and he felt overwhelmed.  He reported that he completed 19 of 41 credits. 

As for the Veteran's employability, the VA examiner opined that the Veteran's ability to retain instructions as well as sustain concentration to perform simple tasks is not impaired, his ability to sustain concentration to task persistence and pace is mildly impaired, his ability to respond appropriately to coworkers, supervisors, or the general public is moderately impaired, and his ability to respond appropriately to changes in the work setting is considered moderately impaired.  The VA examiner noted that this level of impairment does not preclude occupational functioning in a sedentary, structured, solitary work environment that accommodates physical limitations. 

In November 2015, the Veteran's representative submitted an informal hearing presentation.  The Veteran's representative pointed out that the Veteran has been unable to find substantially gainful employment that suits his disabilities.  Because the Veteran was overwhelmed and unable to complete the Vocational rehabilitation program, the representative argued that the Veteran could not be expected to obtain substantially gainful employment.  Further, the Veteran's representative argued that the VA mental health examiner failed to account for the Veteran's service connected fatigue when opining on the Veteran's residual occupational capacity.  

At treatment in January 2016, the Veteran reported that he no longer drives due to the distraction of trauma thoughts.  The treatment notes indicate that the Veteran was anxious, with mildly constricted affect, logical but dysthymic with concern of safety due to terrorism, and experiencing bereavement due to the death of his brother.  

Analysis - Period Prior to December 1, 2012

Prior to January 8, 2010, the Veteran did not meet the schedular criteria for TDIU.  Where the Veteran's service-connected disabilities do not meet the schedular requirements for TDIU set forth in § 4.16(a), TDIU may be considered on an extraschedular basis when a Veteran is shown to be unemployable.  The Director of the Compensation Service is charged with making the initial determination as to entitlement to extraschedular TDIU, once that matter is referred by the AOJ or the Board.  38 C.F.R. § 4.16(b).  

Since January 8, 2010, the Veteran's service-connected disabilities are PTSD and anxiety with panic attacks, rated as 50 percent disabling; irritable bowel syndrome, rated as 30 percent disabling; and fatigue associated with PTSD and anxiety with panic attacks, rated as 0 percent disabling.  As such, as of January 8, 2010, the Veteran has a combined rating of 70 percent and meets the schedular threshold percentage criteria for the consideration of a TDIU.  See 38 C.F.R. § 4.16(a).  

For the period prior to December 1, 2012, the Board finds that the preponderance of the evidence establishes that the Veteran was able to obtain and maintain substantially gainful employment despite his service-connected disabilities.  Thus, neither referral of the issue of entitlement to a TDIU prior to January 8, 2010, nor entitlement to a TDIU for the period from January 8, 2010, to December 1, 2012, is warranted.

In this regard, records obtained from the SSA indicate that the Veteran was employed from June 1993 to October 1998 as a feed mill operator and from October 1998 to December 2012 as a fork lift operator.  The treatment notes and VA examinations confirm that the Veteran was employed full time as a forklift operator until December 2012 at Walmart.  There is no indication that the Veteran's work qualifies as marginal employment, as he reported to the SSA that he worked 40 hours per week and was paid above minimum wage.  See 38 C.F.R. § 4.16(a).  As such, the Board finds that the Veteran was able to obtain and maintain substantially gainful employment until December 1, 2012.  

Analysis - Period Beginning December 1, 2012

Resolving doubt in the Veteran's favor, the evidence, which includes the Veteran's competent and credible statements, supports a conclusion that the Veteran's service-connected disabilities preclude him from employment.  

As described above, the Veteran experienced a series of stressors over the course of 2012 that impacted his mental health.  The Veteran's brother died in May 2012 and multiple family members had health issues in June 2012.  In November 2012, his uncle died and he reported not sleeping well.  Although the Veteran appeared to improve in May 2013, he stated he was not doing well and the notes still reflect that he was hypervigilant, experiencing an increase in irritable bowel syndrome symptoms, mildly sedated, and reporting increased worry.  At further treatment in November 2013, the Veteran reported he does not drive as much due to his anxiety.  

Most persuasive are the reports from the February 2010 VA examination for irritable bowel syndrome, the November 2013 VA examination for PTSD, and the October 2015 VA examination for irritable bowel syndrome.  The February 2010 VA examiner opined that the Veteran's irritable bowel syndrome results in significant occupational effects, including pain, increased absenteeism, and frequent bathroom breaks.  The November 2013 VA examiner opined that the Veteran's moderate or marked impairment in his ability to retain instructions and sustain concentration to perform simple tasks, sustain concentration to task persistence, respond appropriately to coworkers, supervisors, and the public, and respond appropriately to changes in the work setting.  The Veteran credibly reported to the VA examiner that he was falling asleep at work, he was having frequent arguments with coworkers, and he was having trouble with memory and concentration.  That is consistent with the VA examiner's judgment that his PTSD symptoms would interfere with his ability to learn new information at work and interfere with his ability to establish and maintain effective relationships at work.  Further, the October 2015 VA examiner opined that the Veteran's irritable bowel syndrome results in a mild to moderate impairment in his functional ability to work characterized by needing ready access to a restroom.  When considered together, the functional limitations of these two disabilities drastically reduce the scope of available substantially gainful employment for the Veteran.  

The vocational rehabilitation specialist's June 2014 letter is also persuasive.  While not concluding that the Veteran was unemployable, the letter expresses skepticism that the Veteran will be able to maintain substantially gainful employment.  Further, the SSA records indicate that the Veteran has only a high school education and the October 2015 VA PTSD examination report noted that he not able to complete his vocational rehabilitation courses.  This limited education is yet another factor that reduces the pool of substantially gainful employment available to the Veteran.  

Further, as the Veteran's representative point out in his November 2015 brief, the Veteran's PTSD and irritable bowel syndrome must also be considered in conjunction with the Veteran's service-connected fatigue.  Although the Veteran has a non-compensable rating for this disability, the treatment notes indicate that the Veteran experiences some functional limitations.  The Veteran credibly reported to the November 2013 VA examiner that he kept falling asleep at work due to his medications.  The November 2013 VA examiner noted that the Veteran's medications for his PTSD do cause tiredness, sleepiness, and drowsiness.  At treatment in August 2010, November 2011, and November 2013, the Veteran complained of fatigue or looked tired, and in April 2014 he reported involvement in a motor vehicle accident due to falling asleep at the wheel. 

The GAF scores of record are of limited value in determining whether the Veteran can obtain and maintain substantially gainful employment.  The GAF scores are generally consistent with a decline in the Veteran's mental health around the period he stopped working.  For instance, the Veteran had a GAF score of 60 in May 2010, 58 in February 2011, and 52 in November 2013.  However, GAF scores incorporate consideration of factors outside the narrow scope of the TDIU analysis, such as symptoms of non-service connected disabilities or financial stress.  As such, the Board finds the treatment notes and examinations recording a full picture of the Veteran's symptoms during this period to be more persuasive than the GAF scores of record.  

The SSA decision to deny the Veteran's claim, the conclusion of the October 2015 PTSD examiner, and the Veteran's May 2013 statement indicating the reasons he quit in December 2012 are less persuasive.  The SSA decision is not binding on VA, but it is pertinent to the Veteran's claim.  However, the SSA decision does not appear to consider the impact of the Veteran's service-connected fatigue on his ability to obtain or maintain employment.  The SSA decision does not appear to consider the June 2014 message from the vocational rehabilitation specialist expressing skepticism about the Veteran's ability to obtain or maintain substantially gainful employment.  Finally, the SSA decision does not consider the Veteran's irritable bowel syndrome to interfere with his ability to obtain or maintain substantially gainful employment, despite evidence from the February 2010 VA examiner and the October 2015 VA examiner to the contrary.  For these reasons, the Board finds the SSA decision to deny the Veteran's disability claim not persuasive.  

As for the October 2015 VA examination for PTSD, the Veteran's representative correctly noted that the VA examiner failed to address the impact of the Veteran's service-connected fatigue on his ability to obtain or maintain substantially gainful employment.  The November 2013 VA examiner did address the Veteran's service-connected fatigue and came to more pessimistic conclusions about the Veteran's functional capacity than the October 2015 VA examiner.  Further, the October 2015 noted that possible symptom exaggeration invalidated some of the Veteran's responses.  The November 2013 VA examiner did not observe such symptom exaggeration, so the Board finds November 2013 examination to be a more accurate representation of the Veteran's functioning.  Affording the Veteran the benefit of the doubt, the Board finds the November 2013 VA examiner's opinion to be more persuasive than the opinion of the October 2015 VA examiner.  

In a May 2013 statement, the Veteran explained to his doctors that he quit his job in December 2012 because of his back pain and his desire to work in a less physical environment.  However, at this treatment the Veteran admitted that he was not doing well, he was hypervigilant, and he was struggling with irritable bowel syndrome.  The treatment notes confirm that the Veteran struggled with multiple stressors in the prior year and was having difficulty with his service-connected fatigue.  Further, the Veteran explained to the November 2013 VA examiner that he was falling asleep at work, he was having frequent argument with co-workers and supervisors, and he was having problems with his memory and concentration.  These statements are supported by the evidence of record since the November 2013 VA examination, including the June 2014 message from the vocational rehabilitation specialist.  Thus, the Board finds the Veteran's May 2013 statement less persuasive than the rest of the evidence of record. 

Considering the evidence above, the Board resolves any reasonable doubt in the Veteran's favor and finds that entitlement to TDIU, since December 1, 2012, is warranted.  As such, all reasonable doubt is found in the Veteran's favor and entitlement to a TDIU is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Prior to December 1, 2012, entitlement to TDIU is denied.

Beginning December 1, 2012, entitlement to TDIU is granted, subject to the regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


